Citation Nr: 0831152	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  98-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy, to include as secondary to a 
service-connected right knee disability (right knee 
meniscectomy with arthralgia and arthritis).

2.  Entitlement to service connection for incontinence, to 
include as secondary to a service-connected low back 
disability (herniated nucleus pulposus, L4-5, post operative, 
with bilateral nerve root syndrome and fracture of the left 
ilium).

3.  Entitlement to service connection for impotence, to 
include as secondary to a service-connected low back 
disability (herniated nucleus pulposus, L4-5, post operative, 
with bilateral nerve root syndrome and fracture of the left 
ilium).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and February 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Roanoke, Virginia Regional Office (RO).  The veteran had 
perfected a timely appeal with respect to these 
determinations.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.

This case was remanded to the RO in November 1998, August 
2003, and June 2007 for development.


FINDINGS OF FACT

1.  The veteran is service-connected for a right knee 
disability.

2.  The veteran is service-connected for a low back 
disability. 

3.  The currently demonstrated diabetes mellitus with 
peripheral neuropathy is not shown to be due to any event or 
incident of the veteran's period of active service, nor is it 
shown to have been caused or aggravated by his service-
connected right knee disability.
 
4.  The veteran's current incontinence is related to his 
service-connected low back disability. 

5.  The veteran's current impotence is related to his 
service-connected low back disability.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by diabetes mellitus with peripheral neuropathy due to 
disease or injury that was incurred in or aggravated by 
service; nor is it shown to be proximately due to or the 
result of service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  The criteria for establishing entitlement to service 
connection for incontinence, to include as secondary to his 
service-connected low back disability are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

3.  The criteria for establishing entitlement to service 
connection for impotence, to include as secondary to his 
service-connected low back disability are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the July 2001 
and April 2004 letters to the veteran specifically notified 
him of the substance of the VCAA including the types of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these letters 
essentially satisfied the requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  See 
38 C.F.R. § 3.159(b), as amended by 73 Fed. Reg. 23353-23356 
(2008) (to be codified at 38 C.F.R. § 3.159(b)(1), and 
applicable to all claims for benefits pending before VA on 
May 20, 2008).  Although the April 2004 VCAA letter was 
subsequent to the appealed rating decision, the veteran's 
case was subsequently readjudicated in a November 2006 
supplemental statement of the case, consistent with the 
Mayfield line of decisions.  Thereafter, the veteran received 
subsequent development notices in November 2006 and May 2008, 
which provided generalized notice as to the disability rating 
and effective date elements of a claim.  See Dingess v. 
Nicholson, 19 Vet. App. 273 (2006).

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
medical records, records from the Social Security 
Administration (SSA), VA and private medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

III.  Diabetes Mellitus with Peripheral Neuropathy

The veteran contends that he developed diabetes mellitus as a 
result of long-time use of cortisone steroid injections to 
relieve pain due to his service-connected right knee 
disability. 

At the outset, the Board observes that the veteran is 
service-connected for a right knee disability (right knee 
meniscectomy with arthralgia and arthritis).

Treatment records reflect that the veteran received multiple 
steroid injections to the right knee in the years prior to 
undergoing a right knee replacement in May 1999.  A June 1997 
treatment record reflects that a VA examiner declined to give 
the veteran another injection because of concern of possible 
ligament damage.  Additional injections following a knee 
replacement were noted in September 1999 and February 2000.  
In 1999, the veteran's orthopedic surgeon found elevated 
blood sugars.  The veteran was diagnosed with diabetes 
mellitus.  (See VA treatment record dated in July 2000).  In 
addition, a December 1981 neurosurgical consultation noted 
that two years prior the veteran had been found to be 
borderline diabetic.

The veteran underwent a VA examination in May 2006.  The 
examiner noted that the veteran suffered from hypertension, 
which was diagnosed many years prior to the diabetes 
mellitus.  Upon physical examination, the examiner diagnosed 
the veteran with diabetes mellitus, type II with peripheral 
neuropathy and insulin dependence.  The examiner concluded 
that the diabetes mellitus was not caused or aggravated by 
the steroid injections.  Her rationale was premised on the 
fact that the injections occurred over 4 to 5 year period of 
time from May 1995 to about March 1999.  And, that during the 
time period he was receiving the injections, the veteran was 
adequately and frequently attended by medical providers who 
did not diagnose diabetes mellitus.  The diagnosis was made 
after the steroids injections had been stopped.  She stated 
that oral and parental steroids could temporarily alter body 
cellular metabolism of insulin causing elevated blood sugars, 
but that steroids did not permanently damage pancreatic islet 
cells which could cause low insulin production and lead to 
diabetes mellitus.  She stated that steroids could aggravate 
diabetes mellitus, but not cause diabetes mellitus.  She 
further noted that the steroids in this case were injected 
intra-atricularly and the affects of these steroids were 
localized to the joint itself, not the total body.  The 
effects of the steroids injected in the joints on total body 
tissues were much less than steroids that were given orally 
or intravenously.  She stated the most likely etiology of the 
diabetes mellitus was age, obesity, diet, sedentary life 
style, and family history.

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that diabetes mellitus was 
manifested during service.  In fact, the in May 2006 opinion 
clearly reflects the absence of such a causal relationship, 
and the Board notes that this opinion was based on a claims 
file review and is of substantial probative value as a 
result.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative);  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994). 
 
The only evidence of record supporting the veteran's claim is 
his own lay opinion as to the cause of his diabetes mellitus.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation. 
 
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for diabetes mellitus 
with peripheral neuropathy, to include as secondary to a 
service-connected right knee disability, and this appeal must 
be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Incontinence

The veteran contends that he has incontinence as a result of 
his service-connected low back disability.  Specifically, he 
maintains that the conditions started after back surgery in 
1981.

At the outset, the Board observes that the veteran is 
service-connected for a low back disability (herniated 
nucleus pulposus, L4-5, post operative, with bilateral nerve 
root syndrome and fracture of the left ilium).

Service medical records are negative for complaints of 
incontinence. 

VA treatment records reflect treatment for urinary 
incontinence, which developed after back surgery in 1981.  
Treatment includes wearing absorbent material.
 
A VA physician examined the veteran in May 2006.  The veteran 
told the examiner that injured a back initially in 1965 in a 
motor vehicle accident.  He underwent a lumbar laminectomy at 
L4-5 in 1966.  He also told the examiner that he suffered 
from a fall when he stepped into a hole in 1981, which 
resulted in further back damage at the L5-S1 on the left side 
and required a sub-total laminectomy L5-S1.  The examiner 
concluded that his incontinence was a result of the 1981 sub-
total laminectomy.  The examiner opined, however, that the 
incontinence was less likely as not caused by or a result of 
his service-connected low back disability.  The examiner's 
rationale was premised on the fact that the incontinence did 
not occur until after his 1981 surgery.  She stated that the 
fall he suffered in April 1981 was not related to his 
service-connected back condition (nor was aggravated in 
anyway by service-connected low back disability) because the 
two injuries occurred in different areas of the back, had 
different causes, and 15 years had elapsed without seeking 
treatment for his back condition until his fall.  
Specifically, she noted that he injured the right side of his 
back at the L4-5 in 1965 due to a motor vehicle accident and 
injured the left side of his back at the L5-S1 in 1981 due to 
a fall.  
 
The Board's decision does not rest solely on the VA 
examiner's opinion that the veteran's incontinence was less 
likely than not related to service, as this portion of her 
opinion is not supported by any objective evidence of record 
in that the record reflects that the veteran is service-
connected for a low back disability on his left side, namely 
a herniated nucleus pulposus, L4-5, post operative, with 
bilateral nerve root syndrome and fracture of the left ilium.  
(See Clinical medical Record dated in February 1964).  The 
Board, however, relies on the examiner's finding that the 
veteran's incontinence is related to his left side back L5-S1 
injury in 1981; and, given that the he is service-connected 
for the left side of his back at the L4-5, the Board 
concludes that there is a causal relationship between the 
veteran's service-connected low back disorder and his 
incontinence. 

In light of the foregoing, in the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for incontinence, as secondary to his 
service-connected low back disability. 

V.  Impotence

The veteran contends that he has impotenence as a result of 
his service-connected low back disability.  Specifically, he 
maintains that the conditions started after back surgery in 
1981.

At the outset, the Board observes that the veteran is 
service-connected for low back disability (herniated nucleus 
pulposus, L4-5, post operative, with bilateral nerve root 
syndrome and fracture of the left ilium).

Service medical records are negative for complaints of 
impotence. 

VA treatment records reflect that the veteran developed 
problems with impotence after back surgery in 1981 and sought 
treatment.  The veteran, at various times, was treated with a 
penile pump, Viagra, and intra-penile injections.
 
The examiner concluded that his impotence was a result of the 
1981 sub-total laminectomy.  The examiner opined, however, 
that the impotence was less likely as not caused by or a 
result of his service-connected for low back disability.  The 
examiner's rationale was premised on the fact that the 
impotence did not occur until after his 1981 surgery.  She 
stated that the fall he suffered in April 1981 was not 
related to his service-connected back condition (nor was 
aggravated in anyway by service-connected low back 
disability) because the two injuries occurred in different 
areas of the back, had different causes, and 15 years had 
elapsed without seeking treatment for his back condition 
until his fall.  Specifically, she noted that he injured the 
right side of his back at the L4-5 in 1965 due to a motor 
vehicle accident and the injured the left side of his back 
L5-S1 in 1981 due to a fall.  She further stated that the 
impotence was probably aggravated to a moderate degree by his 
diabetes mellitus.
 
The Board's decision does not rest solely on the VA 
examiner's opinion that the veteran's impotence was less 
likely than not related to service, as this portion of her 
opinion is not supported by any objective evidence of record 
in that the record reflects that the veteran is service-
connected for a low back disability on his left side, namely 
a herniated nucleus pulposus, L4-5, post operative, with 
bilateral nerve root syndrome and fracture of the left ilium.  
(See Clinical medical Record dated in February 1964).  The 
Board, however, relies on the examiner's finding that the 
veteran's impotence is related to his left side back L5-S1 
injury in 1981; and, given that the he is service-connected 
for the left side of his back at the L4-5, the Board 
concludes that there is a causal relationship between the 
veteran's service-connected low back disorder and his 
impotence. 

In light of the foregoing, in the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for impotence, as secondary to his 
service-connected low back disability. 


ORDER

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, to include as secondary to a service-
connected right knee disability, is denied.

Entitlement to service connection for incontinence, to 
include as secondary to a service-connected low back 
disability, is granted.

Entitlement to service connection for impotence, to include 
as secondary to a service-connected low back disability, is 
granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


